         Case 1:21-mj-00053-GMH Document 10 Filed 02/05/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )      CRIMINAL NO. 21-mj-00053(GMH)
                                             )
                                             )
CHRISTINE PRIOLA                             )

              Motion for admission of attorney Charles E. Langmack Pro Hac Vice

       Pursuant to Criminal Local Rule 44.1 (c) & (d), Defendant Christine Priola moves for the

admission and appearance of attorney Charles E. Langmack pro hac vice in the above-captioned

case. This motion is supported by the Declaration of Mr. Langmack, filed herewith. As set forth in

Mr. Langmack’s declaration, he is admitted and an active member in good standing in the following

courts and bars:

   1. The state of Ohio; and

   2. United States District Court for the Northern District of Ohio.

       This motion is supported and signed by Kira Anne West, an active and sponsoring member

of the Bar of this Court.

                                             Respectfully submitted,

                                             KIRA ANNE WEST

                                     By:             /s/
                                             Kira Anne West
                                             DC Bar No. 993523
                                             712 H Street N.E., Unit #509
                                             Washington, D.C. 20002
                                             Phone: 202-236-2042
                                             kiraannewest@gmail.com
         Case 1:21-mj-00053-GMH Document 10 Filed 02/05/21 Page 2 of 3




                                    CERTIFICATE OF SERVICE

       I hereby certify on the 5th day of February, 2021 a copy of same was electronically filed

using the CM/ECF system and thus delivered to the parties of record and in pursuant to the

rules of the Clerk of Court.

                                                       /S/
                                                    Kira Anne West




                                               2
         Case 1:21-mj-00053-GMH Document 10 Filed 02/05/21 Page 3 of 3




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       CRIMINAL NO. 21-mj-00053
                                             )
                                             )
                                             )
Christine Priola                             )


                                             ORDER


  Pending before the Court is the motion of defendant Christine Priola seeking admission of her

attorney, Charles E. Langmack for admission to this Court pro hac vice with support from attorney

Kira Anne West, a member in good standing in this Court. Upon consideration of the motion,

finding it meritorious, the Court grants attorney Langmack’s pro hac vice admission to this Court.


  SO ORDERED this ________ day of February, 2021.

                                                            _________________________
                                                            G. Michael Harvey
                                                            United States Magistrate Judge




                                                 3
